--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 


STOCK PURCHASE WARRANT


BALQON CORPORATION
 

Warrant No. SO-1  Original Issue Date: December 14, 2010

 
THIS CERTIFIES that, for value received, Seven One Limited, a company organized
under the laws of the British Virgin Islands (the “Holder”), is entitled, upon
the terms and subject to the conditions hereinafter set forth, to subscribe for
and purchase, from BALQON CORPORATION, a Nevada corporation (the “Company”), at
any time immediately after the Original Issue Date upon the terms and subject to
the conditions set forth herein, from the Company, 7,812,500 shares of Common
Stock of the Company.  The “Exercise Price” of one share of Common Stock under
this Warrant shall be $0.64, subject to adjustment as provided herein.  If the
purchase rights represented by this Warrant are not exercised before the close
of business on the day preceding the fifth anniversary of the date of this
Warrant, this Warrant shall be void.  This “Warrant” is issued in connection
with Securities Purchase Agreement, dated December __, 2010, between the Company
and the Holder (the “Securities Purchase Agreement”).  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them as set forth
in the Securities Purchase Agreement.
 
1.           Title of Warrant.  Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company,
referred to in Section 2 hereof, by the holder hereof in person or by duly
authorized attorney, upon surrender of this Warrant together with the Assignment
Form annexed hereto properly endorsed.
 
 
1

--------------------------------------------------------------------------------

 
 
2.             Exercise of Warrant.
 
(a) The purchase rights represented by this Warrant are exercisable by the
Holder by the surrender of this Warrant and the Notice of Exercise annexed
hereto duly completed and executed on behalf of the Holder, at the office of the
Company (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), upon payment in cash, certified check or wire transfer of
funds, of the aggregate Exercise Price for that number of Warrant Shares then
being purchased.
 
(b) This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the Exercise Date (as defined below), and the person
entitled to receive the shares of Common Stock issuable upon such exercise shall
be treated for all purposes as the holder of record of such shares as of the
close of business on such date.  As promptly as practicable on or after such
date and in any event within ten (10) days thereafter, the Company at its
expense shall issue and deliver to the person or persons entitled to receive the
same a certificate or certificates for the number of shares issuable upon such
exercise.  In the event that this Warrant is exercised in part, the Company at
its expense will execute and deliver a new Warrant of like tenor exercisable for
the number of shares for which this Warrant may then be exercised.  Each
exercise hereof shall constitute the reaffirmation by the holder hereof that the
representations and warranties contained in Section 3.2 of the Securities
Purchase Agreement are true and correct in all respects with respect to the
Holder of the Warrant as of the time of such exercise. “Exercise Date” when used
herein means the date on which the Holder shall have delivered to the Company
(i) this Warrant and the Notice of Exercise annexed hereto duly completed and
executed on behalf of the Holder and (ii) payment in cash, certified check or
wire transfer of the aggregate Exercise Price for that number of Warrant Shares
then being purchased.
 
(c) If, at any time the Holder submits a Notice of Exercise, and the Company
does not have sufficient authorized but unissued and unreserved shares of Common
Stock available to effect such exercise (an “Exercise Default”), the Company
shall issue to the Holder all of the shares of Common Stock which are then
available (i.e. authorized but unissued and unreserved) to effect such
exercise.  The portion of this Warrant which the Holder included in its Exercise
Notice and which exceeds the amount which is then exercisable into available
shares of Common Stock (the “Excess Amount”) shall, notwithstanding anything to
the contrary contained herein, not be exercisable for Common Stock in accordance
with the terms hereof until (and at the Holder’s option at any time thereafter)
the date additional shares of Common Stock are authorized by the Company to
permit such exercise, at which time the Exercise Price in respect thereof shall
be the lesser of (i) the Exercise Price on the Exercise Default Date (as defined
below) and (ii) the Exercise Price on the Exercise Date thereafter elected by
the Holder in respect thereof.  The day the holder submits a Notice of Exercise
giving rise to an Exercise Default (the “Exercise Default Date”).
 
3.             No Fractional Shares or Scrip.  No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant.  With respect to any fraction of a share called for upon the exercise
of this Warrant, an amount equal to such fraction multiplied by the then current
price at which each share may be purchased hereunder shall be paid in cash to
the holder of this Warrant.
 
 
2

--------------------------------------------------------------------------------

 
 
4.             Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the exercise of this Warrant shall be made without charge
to the holder hereof for any issue or transfer tax or other incidental expense
in respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the holder of this Warrant or in such name or names as may be directed by the
holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the holder
hereof; and provided further, that upon any transfer involved in the issuance or
delivery of any certificates for shares of Common Stock, the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.  The Holder of the Warrant shall be
responsible for income taxes due under federal, state, or other law, if any, if
any such tax is due.
 
5.             No Rights as Stockholders.  This Warrant does not entitle the
holder hereof to any voting rights or other rights as a stockholder of the
Company prior to the exercise thereof.  Nothing in this Warrant shall be
construed to give any person, firm or corporation (other than the Company and
the Holder of this Warrant) any legal or equitable right, remedy or claim, it
being agreed that this Warrant shall be for the sole and exclusive benefit of
the Company and the Holder of this Warrant.
 
6.             Exchange and Registry of Warrant.  This Warrant is exchangeable,
upon the surrender hereof by the registered holder at the above-mentioned office
or agency of the Company, for a new Warrant of like tenor and dated as of such
exchange.  The Company shall maintain at the above-mentioned office or agency a
registry showing the name and address of the registered holder of this
Warrant.  This Warrant may be surrendered for exchange, transfer or exercise, in
accordance with its terms, at such office or agency of the Company, and the
Company shall be entitled to rely in all respects, prior to written notice to
the contrary, upon such registry.
 
7.             Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt
by the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Company of all reasonable expenses incidental thereto, and
upon surrender and cancellation of this Warrant, if mutilated, the Company will
make and deliver a new Warrant of like tenor and dated as of such cancellation,
in lieu of this Warrant.
 
8.             Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a legal holiday.
 
 
3

--------------------------------------------------------------------------------

 
 
9.             Transferability and Nonnegotiability of Warrant.  This Warrant
may not be transferred or assigned in whole or in part without compliance with
all applicable federal and state securities laws by the transferor and the
transferee (including the delivery of investment representation letters and
legal opinions reasonably satisfactory to the Company, if such are requested by
the Company).  Subject to the provisions of this Warrant with respect to
compliance with the Securities Act, title to this Warrant may be transferred by
endorsement (by the Holder executing the Assignment Form annexed hereto) and
delivery in the same manner as a negotiable instrument transferable by
endorsement and delivery.
 
10.           Compliance With Securities Laws.
 
(a) The Holder of this Warrant represents and warrants that this Warrant and the
shares of Common Stock to be issued upon exercise hereof are being acquired
solely for the Holder’s own account and not as a nominee for any other party,
and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any shares of Common Stock to be issued upon exercise
hereof except under circumstances that will not result in a violation of the
Securities Act or any state securities laws.  Upon exercise of this Warrant, the
Holder shall, if requested by the Company, confirm in writing, in a form
satisfactory to the Company, that the shares of Common Stock so purchased are
being acquired solely for the Holder’s own account and not as a nominee for any
other party, for investment, and not with a view toward distribution or resale.
 
(b) This Warrant and all shares of Common Stock issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially the following form
(in addition to any legend required by state securities laws):
 
NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON THE EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS.  THE SECURITIES
REPRESENTED HEREBY MAY NOT BE EXERCISED, OFFERED, SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE ASSIGNED (EACH A “TRANSFER”) EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSFER NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND (B) TO THE EXTENT THE TRANSFER DOES NOT
CONSTITUTE AND WILL NOT RESULT IN A VIOLATION OF APPLICABLE FEDERAL OR STATE
SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT (TO THE EXTENT REQUESTED BY COUNSEL OF THE COMPANY), THE SUBSTANCE
OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.  THE HOLDER HEREOF
AGREES THAT IT WILL DELIVER, OR CAUSE TO BE DELIVERED, TO EACH PERSON TO WHOM
THE SECURITIES HEREBY REPRESENTED ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE
EFFECT OF THIS LEGEND.  THESE SECURITIES AND THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
 
4

--------------------------------------------------------------------------------

 
 
11.           Early Termination and Reclassification.
 
(a) Merger, Sale of Assets, etc.  If all or any portion of this Warrant is
exercised subsequent to a merger, consolidation, exchange of shares,
reorganization, or other similar event (“Change in Control”) occurring after the
date hereof, as a result of which shares shall be changed into cash, other
property, or the same or a different number of shares of the same or another
class or classes of securities of the Company or another entity, the Holder
exercising this Warrant shall receive, for the exercise price, the aggregate
amount of cash or other property and the aggregate number of shares and class of
securities which the Holder would have received if this Warrant was exercised
immediately before the Change in Control.  If an adjustment under this section
would create a fractional share or a right to acquire a fractional share, the
fractional share will be rounded up to, and issued as, a whole share.  If,
pursuant to a Change of Control event, the shares shall be exchanged solely for
cash (in such case, a “Triggering Event”), then the Company shall give the
Holder written notice describing the material terms and conditions of such
impending transaction not later than ten (10) days prior to the stockholders’
meeting called to approve such transaction (or such longer period if required by
the General Corporation Law of the State of California), or ten (10) days prior
to the closing of such transaction (or such longer period if required by the
General Corporation Law of the State of California), whichever is earlier, and
shall also notify the holder of this Warrant of the final approval of such
transaction.
 
(b) Reclassification, etc.  If the Company at any time shall, by subdivision,
combination or reclassification of securities or otherwise, change any of the
securities to which purchase rights under this Warrant exist into the same or a
different number of securities of any class or classes, this Warrant shall
thereafter be to acquire such number and kind of securities as would have been
issuable as the result of such change with respect to the securities which were
subject to the purchase rights under this Warrant immediately prior to such
subdivision, combination, reclassification or other change.  If shares of the
Company’s Common Stock are subdivided or combined into a greater or smaller
number of shares of Common Stock, the purchase price under this Warrant shall be
proportionately reduced in case of subdivision of shares or proportionately
increased in the case of combination of shares and the number of shares of
Common Stock purchasable under this Warrant shall be proportionally increased in
the case of a subdivision and decreased in the case of combination, in all cases
by the ratio which the total number of shares of Common Stock to be outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.
 
(c) Cash Distributions.  No adjustment on account of cash dividends or interest
on the Company’s Common Stock or other securities purchasable hereunder will be
made to the purchase price under this Warrant.
 
(d) Authorized Shares.  The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of Common Stock upon the
exercise of any purchase rights under this Warrant.  The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for shares of the Company’s Common
Stock upon the exercise of the purchase rights under this Warrant.
 
 
5

--------------------------------------------------------------------------------

 
 
12.           Miscellaneous.
 
(a) Issue Date.  The provisions of this Warrant shall be construed and shall be
given effect in all respect as if it had been issued and delivered by the
Company on the date hereof.  This Warrant shall be binding upon any successors
or assigns of the Company.  This Warrant shall constitute a contract under the
laws of the State of California and for all purposes shall be construed in
accordance with and governed by the laws of said state.
 
(b) Restrictions.  The holder hereof acknowledges that the Common Stock acquired
upon the exercise of this Warrant may have restrictions upon its resale imposed
by state and federal securities laws.
 
(c) Waivers and Amendments.  Any term of this Warrant may be amended with the
written consent of the Company and the Holder.
 
(d) Notices.  Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in writing and shall be deemed effectively given as
hereinafter described (i) if given by personal delivery, then such notice shall
be deemed given upon such delivery, (ii) if given by telex, facsimile or e-mail,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one business day after delivery to such carrier.  All
notices shall be addressed as follows: if to the Holder of the Warrant, at its
address as set forth in the Company’s books and records and, if to the Company,
at the address as follows, or at such other address as the Holder of the
Warrant, or the Company may designate by ten days’ advance written notice to the
other:
 
If to the Company:
 
Balqon Corporation
1420 240th Street
Harbor City, California 90710
Facsimile:  (310) 326-3058
Attention: Balwinder Samra
 
(e) Binding Agreement; Assignment.  The terms and conditions of this Warrant
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties.  Nothing in this Warrant, express or implied,
is intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Warrant.  This Warrant may not be
assigned by Holder (other than to a Related Person) without the prior written
consent of the Company.  “Related Person” shall mean with respect to any Holder
(i) any affiliate of such person, (ii) any investment fund, investment account
or investment entity whose investment manager, investment advisor or general
partner, is such Holder or any affiliate of such Holder or any member, partner,
officer or employee of such Holder or any affiliate of such Holder, (iii) any
member or partner of any Holder specified in clause (i) or (ii) above, and
(iv) any officer or employee of any person specified in clause (i), (ii) or
(iii) above.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, BALQON CORPORATION has caused this Warrant to be executed by
its officers thereunto duly authorized.
 
 
BALQON CORPORATION
 
 
By:                                                                           
 
Title: President and Chief Executive Officer



 
 
7

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
To:           BALQON CORPORATION
 
(1)           The undersigned hereby exercises its rights to purchase
____________ shares of Common Stock  of BALQON CORPORATION pursuant to the
provisions of Section 2(a) of the attached Warrant, and tenders herewith payment
of the purchase price for such shares in full.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon exercise thereof
are being acquired solely for the account of the undersigned and not as a
nominee for any other party, and for investment, and that the undersigned will
not offer, sell or otherwise dispose of any such shares of Common Stock except
under circumstances that will not result in a violation of the Securities Act,
or any applicable state securities laws.
 
(3)           In exercising this Warrant, the undersigned hereby affirms that
the representations and warranties contained in Section 3.2 of the Securities
Purchase Agreement are true and correct in all material respects.
 
(4)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned or in such other name as
specified below:
 
 
                                                                              

 
(Name)

 
 
                                                                              

 
(Name)

 
(5)           Please issue a new Warrant for the unexercised portion of the
attached Warrant in the name of the undersigned or in such other name as is
specified below:
 
 
                                                                              

 
(Name)

 
___________________
                                                                              

(Date)   
(Signature)

 
 
8

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:
 
Name of Assignee
 
Address
 
No. of Shares
                             

 
and does hereby irrevocable constitute and appoint _______________________
Attorney to make such transfer on the books of BALQON CORPORATION, maintained
for the purpose, with full power of substitution in the premises.
 
The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of Common Stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of Common Stock to be issued upon exercise hereof or conversion thereof
except under circumstances which will not result in a violation of the
Securities Act or any state securities laws.  Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of Common Stock so purchased are being acquired for
investment and not with a view toward distribution or resale.
 
Dated: ___________________
                                                                              

 
Signature of Holder

 
 
9